                                             Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                                                                       Main Document    Page 1 of 67



                                              1 JOHN P. REITMAN (State Bar No. 80579)
                                                jreitman@landaufirm.com
                                              2 MONICA RIEDER (State Bar No. 263250)
                                                mrieder@landaufirm.com
                                              3 JACK A. REITMAN (State Bar No. 283746)
                                                jareitman@landaufirm.com
                                              4 LANDAU LAW LLP
                                                1880 Century Park East, Suite 1101
                                              5 Los Angeles, California 90067
                                                Telephone: (310) 557-0050
                                              6 Facsimile: (310) 557-0056

                                              7 Proposed Special Litigation Attorneys
                                                for Amy L. Goldman, Chapter 7 Trustee
                                              8

                                              9
                                                                       UNITED STATES BANKRUPTCY COURT
                                             10
                                                    CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION
                                             11
                   LOS ANGELES, CALIFORNIA
L ANDAU L AW LLP
                      ATTORNEYS AT LAW




                                             12 In re                                       Case No. 1:17-bk-12980-MT

                                             13 MAINSTREAM ADVERTISING, INC., a
                                                California Corporation,                     Chapter 7
                                             14
                                                                      Debtor                Adv. No. 1:20-ap-01028-MT
                                             15
                                                                                            SUMMONS SERVICE EXECUTED RE
                                             16                                             SERVICE OF:
                                                AMY L. GOLDMAN, CHAPTER 7
                                             17 TRUSTEE FOR MAINSTREAM                      1) COMPLAINT;
                                                ADVERTISING, INC.,
                                             18
                                                                    Plaintiff,              2) SUMMONS AND NOTICE OF STATUS
                                             19                                             CONFERENCE IN ADVERSARY
                                                     v.                                     PROCEEDING [LBR 7004−1]; AND
                                             20                                             JUDGE MAUREEN TIGHE’S STATUS
                                                                                            CONFERENCE INSTRUCTIONS;
                                             21 MICHAEL BERGER, an individual; and
                                                DOES 1-10, Inclusive,
                                             22                                             3) PLAINTIFF’S NOTICE OF REQUIRED
                                                                                            COMPLIANCE WITH FRBP 7026 AND
                                             23                            Defendants       LBR 7026-1

                                             24                                             Status Conference Date and Time:
                                                                                            Date: May 6, 2020
                                             25
                                                                                            Time: 11:00 a.m.
                                             26                                             Place: Courtroom 302
                                                                                                   21041 Burbank Blvd.
                                             27                                                    Woodland Hills, CA 91367
                                             28
                                             Case 1:20-ap-01028-MT         Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15         Desc
                                                                           Main Document    Page 2 of 67



                                              1         Plaintiff Amy L. Goldman, Chapter 7 Trustee submits the Declaration of Vanessah

                                              2 Richmond reflecting the Plaintiff’s service of:

                                              3         1.      Complaint for Turnover; Avoidance and Recovery of Postpetition Transfers; and

                                              4 Breach of Fiduciary Duty; Exhibits;

                                              5         2.      Summons and Notice of Status Conference; and Judge Maureen Tighe’s Status

                                              6 Conference Instructions;

                                              7         3.      Notice of Required Compliance with Federal Rule of Bankruptcy Procedure 7026

                                              8 and Local Bankruptcy Rule 7026-1; and

                                              9

                                             10 Dated: March 9, 2020                         LANDAU LAW LLP

                                             11
                                                                                             /s/ John P. Reitman
                   LOS ANGELES, CALIFORNIA




                                             12
L ANDAU L AW LLP
                      ATTORNEYS AT LAW




                                                                                             JOHN P. REITMAN
                                             13                                              Proposed Special Litigation Counsel for Amy L
                                                                                             Goldman, Chapter 7 Trustee for Mainstream
                                             14                                              Advertising

                                             15

                                             16

                                             17

                                             18

                                             19

                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28

                                                                                                  1
Case 1:20-ap-01028-MT   Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15   Desc
                        Main Document    Page 3 of 67
Case 1:20-ap-01028-MT   Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15   Desc
                        Main Document    Page 4 of 67




                            EXHIBIT 1
                                        Case 1:20-ap-01028-MT      Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15             Desc
                                                                   Main Document    Page 5 of 67
                                           Case 1:20-ap-01028-MT     Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48        Desc
                                                                     Main Document    Page 1 of 48



                                            1 JOHN P. REITMAN (State Bar No. 80579)
                                              jreitman@landaufirm.com
                                            2 MONICA RIEDER (State Bar No. 263250)
                                              mrieder@landaufirm.com
                                            3 JACK A. REITMAN (State Bar No. 283746)
                                              jareitman@landaufirm.com
                                            4 LANDAU LAW LLP
                                              1880 Century Park East, Suite 1101
                                            5 Los Angeles, California 90067
                                              Telephone: (310) 557-0050
                                            6 Facsimile: (310) 557-0056
                                            7 Proposed Special Litigation Attorneys
                                              for Amy L. Goldman, Chapter 7 Trustee
                                            8

                                            9                        UNITED STATES BANKRUPTCY COURT

                                           10      CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION

                                           11
                                           12   In re                                         Case No.: 1:17-bk-12980-MT
              LOS ANGELES, CALIFORNIA
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                           13   MAINSTREAM ADVERTISING, INC., a               Chapter 7
                                                California Corporation,
                                           14
                                                                    Debtor.
                                           15

                                           16   AMY L. GOLDMAN, CHAPTER 7                     Adv. No.:
                                           17   TRUSTEE FOR MAINSTREAM
                                                ADVERTISING, INC.,                            COMPLAINT FOR TURNOVER;
                                                                                              AVOIDANCE AND RECOVERY OF
                                           18                                                 POSTPETITION TRANSFERS; AND
                                                                          Plaintiff,          BREACH OF FIDUCIARY DUTY;
                                           19                                                 EXHIBITS
                                                        v.
                                           20

                                           21   MICHAEL BERGER, an individual; and
                                                DOES 1-10, Inclusive,
                                           22
                                                                          Defendants.
                                           23
                                           24

                                           25
                                           26

                                           27
                                           28




                                                                                  EXHIBIT 1
                                                                                     3
                                        Case 1:20-ap-01028-MT          Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                       Desc
                                                                       Main Document    Page 6 of 67
                                          Case 1:20-ap-01028-MT        Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48               Desc
                                                                       Main Document    Page 2 of 48



                                           1          Plaintiff is Amy L. Goldman, chapter 7 trustee (the “Trustee”) for the bankruptcy estate
                                           2 (the “Estate”) of Mainstream Advertising, Inc. (“Mainstream”). As the Trustee was not appointed

                                           3 until after March 7, 2018, the date on which an Order for Relief was entered against Mainstream,
                                           4 the Trustee does not have personal knowledge of the facts alleged below and therefore alleges
                                           5 those facts on information and belief.

                                           6                                   JURISDICTION AND VENUE
                                           7          1. In accordance with the requirements of Local Bankruptcy Rule 7008-1, the San

                                           8 Fernando Valley Division of the United States Bankruptcy Court for the Central District of

                                           9 California (the “Bankruptcy Court”) has jurisdiction over this adversary proceeding under 28

                                          10 U.S.C. § 1334, because the claims asserted herein arise under title 11 of the United States Code or

                                          11 arise in or relate to the Chapter 7 case of the debtor, Mainstream, currently pending in the
                                          12 Bankruptcy Court as Case No. 1:17-bk-12980-MT (the “Mainstream Bankruptcy Case”). The
              LOS ANGELES, CALIFORNIA
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13 outcome of this adversary proceeding will have a significant effect on the Mainstream Chapter 7

                                          14 bankruptcy estate (the “Estate”) because it asserts claims for the return of Mainstream property.
                                          15 One or more of the claims for relief in this Complaint constitute a core proceeding under 28

                                          16 U.S.C. § 157(b)(2)(H). Regardless of whether this is a core proceeding, consent is hereby given to

                                          17 the entry of final orders and judgment by the Bankruptcy Court. Each defendant is hereby notified

                                          18 that Fed. R. Bankr. P. 7012(b) requires each defendant to state whether the defendant does or does

                                          19 not consent to the entry of final orders and judgment by the Bankruptcy Court.
                                          20          2. Venue is proper in the Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and 1409

                                          21 because the Mainstream Bankruptcy Case is pending in this district and division. This Court also

                                          22 has personal jurisdiction over each of the defendants.
                                          23                                               PARTIES

                                          24          3. Plaintiff Amy L. Goldman is the chapter 7 trustee of the Mainstream Estate.

                                          25          4. Defendant Michael Berger (“Berger”) is the former attorney for debtor Mainstream.

                                          26 Berger currently resides in Los Angeles County.

                                          27          5. The Trustee is not aware of the true names and capacities (whether individual,

                                          28 associate, corporate, or otherwise) of defendants Does 1 through 10, or any of them, and therefore

                                                                                                2


                                                                                       EXHIBIT 1
                                                                                          4
                                        Case 1:20-ap-01028-MT            Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                     Desc
                                                                         Main Document    Page 7 of 67
                                          Case 1:20-ap-01028-MT         Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48               Desc
                                                                        Main Document    Page 3 of 48



                                           1 sues said defendants, and each of them, by such fictitious names and will amend this Complaint to
                                           2 include their true names and capacities, when ascertained, together with appropriate charging

                                           3 allegations.
                                           4                                      GENERAL ALLEGATIONS
                                           5          6.      Mainstream was created in or around April 2005 by Iraj Khoshnood (“Khoshood”)

                                           6 and his wife, Shala Mishkanin, a/k/a Sheila (Shahla) Mishkan (“Mishkanin”). At all relevant
                                           7 times, Mishkanin was the sole shareholder of record, President and/or Chief Executive Officer of

                                           8 Mainstream, Khoshnood “generally operated” Mainstream, and their son Danny Bibi, f/ka Daniel

                                           9 Khoshnood (“Bibi”) was a de facto or de jure Vice President of Mainstream. At all relevant times,

                                          10 Khoshood, Mishkanin, and Bibi were each a person in control of Mainstream.

                                          11          7.      Mainstream was a California based business that engaged in on-line advertising and

                                          12 search engine optimization (“SEO”). While in business, Mainstream claimed to have control over
              LOS ANGELES, CALIFORNIA
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13 approximately 83,000 domains (primarily owned by third-party clients) which it would use to send

                                          14 internet traffic to its various clients’ websites.
                                          15          8.      Mainstream itself only owned two domains: (i) “mainstream.com” and (ii)

                                          16 dittomains.com”. Mainstream monetized these third-party domains through advertising activities

                                          17 and assisting clients in “optimizing” their own websites so as to “rank higher” (become easier to

                                          18 find) on various search engines (Google, Yahoo, Bing, etc.).

                                          19          9.      Bibi also owned and controlled other entities, engaged in businesses compatible

                                          20 with that of Mainstream: (i) Monetize.com, Inc. (“Monetize”) and (ii) its subsidiary,

                                          21 Admedia.com, Inc (“Admedia”).

                                          22          10.     On November 8, 2017, petitioning creditor Moniker Online Services, LLC

                                          23 (“Moniker”) commenced an involuntary bankruptcy proceeding against Mainstream (the “Petition
                                          24 Date”). On March 7, 2018, an order for relief under Chapter 7 of the Bankruptcy Code was

                                          25 entered by this Court. The Trustee was appointed on March 7, 2018.
                                          26          11.     Before and during its time in bankruptcy, Mainstream was represented by Berger,

                                          27 who practice includes bankruptcy law. In a 341(a) meeting of Mainstream’s creditors, Berger
                                          28 stated under penalty of perjury that he did not work for Bibi, Admedia, or Monetize, but only

                                                                                                  3


                                                                                         EXHIBIT 1
                                                                                            5
                                        Case 1:20-ap-01028-MT          Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                     Desc
                                                                       Main Document    Page 8 of 67
                                          Case 1:20-ap-01028-MT        Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48              Desc
                                                                       Main Document    Page 4 of 48



                                           1 worked for the debtor, Mainstream. Berger eventually withdrew from his representation of
                                           2 Mainstream.

                                           3          12.    On August 8, 2019, Berger filed a complaint in the Superior Court of California,
                                           4 County of Los Angeles, for inter alia, breach of contract as to Mainstream, Bibi, Admedia, and
                                           5 Monetize (Berger v. Bibi, et al., Los Angeles Superior Court Case No. 19STLC07386). On

                                           6 September 5, 2019, Berger filed a first amended complaint (“Berger FAC”), a copy of which is
                                           7 attached as Exhibit 1. In the Berger FAC, Berger alleged that Bibi, Mainstream, Admedia, and

                                           8 Monetize are all alter-egos of each other. Berger named Mainstream as a defendant in Berger v.

                                           9 Bibi, et al., notwithstanding that he had represented Mainstream in this bankruptcy case and knew

                                          10 or should have known when he commenced that litigation that doing so violates 11 U.S.C. § 327.

                                          11 Moreover, Berger did not disclose to the Trustee that he had commenced and was prosecuting the
                                          12 Berger v. Bibi, et al., action. The Trustee learned of this case only because she was informed of it
              LOS ANGELES, CALIFORNIA
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13 by Mr. Bob Bass of Admedia on February 24, 2020.

                                          14          13.    As bankruptcy counsel for Mainstream, Berger was to be paid from the Estate
                                          15 pursuant to a fee application approved by the Court. However, instead, Berger was paid by

                                          16 Monetize via funds transferred from Mainstream to Monetize. Specifically, in or around

                                          17 November 2017 to March 2018 (after the Petition Date but before the Order for Relief was

                                          18 entered), Mainstream made a transfer of approximately $400,000 to Monetize. Of that

                                          19 approximate $400,000, Berger was paid his attorney’s fees by Monetize for his work for
                                          20 Mainstream, in violation of 11 U.S.C. §§ 328, 330 (the “Monetize Transfers”). On April 5, 2018,

                                          21 Berger stated in his Disclosure of Compensation of Attorney for Debtor [Main Case Docket No.

                                          22 57] that he was paid a $10,000 retainer and had received $39,339.64 from the debtor, Mainstream.
                                          23 On July 29, 2018, Berger filed an amended Compensation of Attorney for Debtor [Main Case
                                          24 Docket No. 112], showing that he was paid a $10,000 retainer, plus $39,339.64 in fees, and was

                                          25 owed an additional $7,500. That amended statement also disclosed, for the first time, that Berger
                                          26 was being paid by Monetize and not Mainstream.

                                          27          14.    The fee payments Berger received were, in part, as follows: (i) $10,000 on
                                          28 11/20/2017 (possibly retainer); (ii) $14,339.64 on 1/31/2018; (iii) $5,000 on 2/21/2018; (iv)

                                                                                               4


                                                                                       EXHIBIT 1
                                                                                          6
                                        Case 1:20-ap-01028-MT           Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                        Desc
                                                                        Main Document    Page 9 of 67
                                          Case 1:20-ap-01028-MT         Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48                 Desc
                                                                        Main Document    Page 5 of 48



                                           1 $10,000 on 3/14/18; (v) $922 on 3/19/18; and (vi) $15,000 on 5/1/18 for a total of $45.261.64 (not
                                           2 including the $10,000 retainer payment), which is in excess of the disclosed $39,339.64 in the

                                           3 amended Compensation of Attorney for Debtor. No application or motion was ever filed under
                                           4 any code section (including 11 U.S.C. §§ 328, 330) to authorize this compensation.
                                           5          15.     The Trustee and her counsel have made repeated requests to Berger to turn over his

                                           6 client files for Mainstream (the “Mainstream Files”) to the Estate, as the Mainstream Files are
                                           7 property of the Estate and the privilege between Mainstream and Berger passed to the Trustee

                                           8 upon her appointment.

                                           9          16.     Despite repeated requests from the Trustee and her counsel, to date, Berger has

                                          10 failed and refused to turn over the Mainstream Files. Instead, Berger has stated that, although he

                                          11 “understand[s] the legal argument that the Trustee holds the privilege for [Mainstream]” he will
                                          12 not turn over the Mainstream Files without a Court order. See attached Exhibit 2. These files are
              LOS ANGELES, CALIFORNIA
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13 critical to the proper administration of the Estate.

                                          14                                     FIRST CLAIM FOR RELIEF
                                          15                 (Against All Defendants, For Turnover of Property of the Debtor,

                                          16                                       under 11 U.S.C. § 542 (a))

                                          17          17.     The Trustee incorporates by reference and realleges paragraphs 1-16 of this

                                          18 Complaint.

                                          19          18.     The Trustee contends that the Estate is the 100% owner of the Mainstream Files

                                          20 currently in possession of defendants, and that the attorney-client privilege between Mainstream

                                          21 and Berger passed to the Trustee on her appointment.

                                          22          19.     The Trustee further contends that the Estate’s ownership, right, title, and interest in

                                          23 such property is free and clear of any and all other claims of ownership by Berger or any other
                                          24 person and, as the representative of the Estate, she is the only person authorized to use and dispose

                                          25 of such property except as otherwise authorized by applicable law.
                                          26          20.     The Court should order that defendants turn over the Mainstream Files to the

                                          27 Trustee pursuant to 11 U.S.C. § 542(a) as property that the Trustee may use, sell, or lease under 11
                                          28 U.S.C. § 363 et seq., that is not of inconsequential value or benefit to the Estate.

                                                                                                 5


                                                                                        EXHIBIT 1
                                                                                           7
                                        Case 1:20-ap-01028-MT          Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                        Desc
                                                                       Main Document    Page 10 of 67
                                         Case 1:20-ap-01028-MT         Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48               Desc
                                                                       Main Document    Page 6 of 48



                                           1                                   SECOND CLAIM FOR RELIEF
                                           2    (Against All Defendants, To Avoid Postpetition Transfers of Property of the Debtor under

                                           3                                           11 U.S.C. §§ 549)

                                           4          21.    The Trustee incorporates by reference and realleges paragraphs 1-16 of this

                                           5 Complaint.

                                           6          22.    During the period after the Petition Date, Bibi directed and caused Mainstream to

                                           7 make transfers of its property, including money, to or for the benefit of the defendants, and

                                           8 specifically a portion of the Monetize Transfers: $10,000 on 3/14/18; $922 on 3/19/18; and

                                           9 $15,000 on 5/1/18. Those transfers are referred to herein as the “Postpetition Transfers.”

                                          10          23.    Bibi caused Mainstream to make these transfers to or for the benefit of the

                                          11 defendants to avoid oversight from this court and to hinder Mainstream’s creditors from
                                          12 monitoring Mainstream’s financial activities. The Postpetition Transfers were made even though
              LOS ANGELES, CALIFORNIA
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13 Bibi and the defendants knew that (i) Mainstream was subject to substantial creditor claims and

                                          14 the Postpetition Transfers reduced the amount of funds available to pay these creditors; (ii)
                                          15 Mainstream was in an involuntary bankruptcy proceeding subject to Court oversight; (iii) the

                                          16 Postpetition Transfers made to Monetize as the initial transferee conferred no value upon

                                          17 Mainstream at the time those transfers were made. Specifically, the Postpetition Transfers at issue

                                          18 were made after the Petition Date, which subsequently resulted in the entry of the Order for Relief.

                                          19 Rather than pay its attorneys directly with obtain permission from the Court via 11 U.S.C. §§ 328,
                                          20 330, Bibi chose to have Mainstream make the Postpetition Transfers to Berger through Monetize

                                          21 with no authorization to do so.

                                          22          24.    The defendants did not take any of the Postpetition Transfers in good faith as

                                          23 subsequent transferees from Monetize. Specifically, defendants knew prior to the receipt of the
                                          24 Postpetition Transfers that (i) Mainstream was in a bankruptcy proceeding; (ii) the Postpetition

                                          25 Transfers were required to be paid directly from Mainstream pursuant to Court order under 11
                                          26 U.S.C. §§ 328 and 330; and (iii) Berger had represented to the Court that he worked solely for the

                                          27 debtor, Mainstream, and not Bibi, Monetize, or Admedia. Defendants accepted the Postpetition
                                          28 Transfers from Monetize while knowing that Mainstream had received no or less than reasonably

                                                                                               6


                                                                                       EXHIBIT 1
                                                                                          8
                                        Case 1:20-ap-01028-MT           Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                         Desc
                                                                        Main Document    Page 11 of 67
                                          Case 1:20-ap-01028-MT         Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48                  Desc
                                                                        Main Document    Page 7 of 48



                                           1 equivalent value from Monetize in exchange for those transfers.
                                           2                                     THIRD CLAIM FOR RELIEF

                                           3   (Against All Defendants, To Recover Avoided Transfers under 11 U.S.C. § 550(a)(1), (a)(2))

                                           4          25.     The Trustee incorporates by reference and realleges paragraphs 1-16 and 22-24 of

                                           5 this Complaint.

                                           6          26.     Defendants (i) are subsequent transferees of the initial transferee of the Postpetition

                                           7 Transfers, and (ii) did not take such transfers for value and/or in good faith and/or without

                                           8 knowledge of the voidability of such transfers. Each of the transfers referred to in this claim for

                                           9 relief is recoverable from such defendants, named and unnamed, as a subsequent transferee of the

                                          10 transfers that Bibi directed and caused Mainstream to make to Monetize.

                                          11                                    FOURTH CLAIM FOR RELIEF

                                          12                            (Against Berger, for Breach of Fiduciary Duty)
              LOS ANGELES, CALIFORNIA
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13          27.     The Trustee incorporates by reference and realleges paragraphs 1-16 of this

                                          14 Complaint.
                                          15          28.     Berger, as the attorney for the debtor Mainstream, owed Mainstream the highest

                                          16 duty of loyalty in representing Mainstream. As part of his duty of loyalty to Mainstream, Berger

                                          17 was required to act in good faith and in the best interests of Mainstream over his own interests and

                                          18 the interests of other parties.

                                          19          29.       Berger breached his fiduciary duties to Mainstream by, among other things, (i)

                                          20 representing Bibi, Monetize, and Admedia, who have interests adverse to Mainstream; (ii) stating

                                          21 to the Court that he only represented Mainstream (and not Bibi, Monetize, or Admedia), when he

                                          22 in fact represented all four persons/entities per his allegations in Berger v. Bibi et al. that
                                          23 Mainstream, Bibi, Monetize, and Admedia were all alter-egos one another; (iii) accepting payment
                                          24 from a third party (the Monetize Transfers) as compensation for services rendered to his client,

                                          25 Mainstream; and (iv) accepting the Monetize Transfers in violation of 11 U.S.C. §§ 328, 330.
                                          26          30.     Berger’s negligent, reckless, and intentional actions caused significant damage to

                                          27 Mainstream and its creditors by compromising the oversight afforded by the bankruptcy process,
                                          28 and dividing his loyalties between his client, Mainstream, and parties adverse to Mainstream

                                                                                                  7


                                                                                         EXHIBIT 1
                                                                                            9
                                        Case 1:20-ap-01028-MT         Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                         Desc
                                                                      Main Document    Page 12 of 67
                                          Case 1:20-ap-01028-MT        Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48                 Desc
                                                                       Main Document    Page 8 of 48



                                           1 (Bibi, Monetize, and Admedia).
                                           2          31.    As a result of Berger’s actions, the Trustee is entitled to recover for the benefit of

                                           3 the Estate damages in the amount all fees paid to Berger as a result of his representation of
                                           4 Mainstream, whether by Mainstream directly, or through any third party.
                                           5          32.    The wrongful conduct of Berger as alleged in this claim for relief, was willful,

                                           6 wanton, malicious, oppressive, outrageous and fraudulent, and justifies an award of punitive
                                           7 damages in an amount sufficient to punish said defendant and deter future conduct of this type.

                                           8          WHEREFORE, the Trustee, on behalf of the Estate, prays for judgment against the

                                           9 defendants, and each of them, as follows:

                                          10          1.     On the First Claim for Relief against all defendants, for a judgment requiring

                                          11 turnover of the Mainstream Files to the Trustee for the benefit of the Estate;
                                          12          2.     On the Second Claim for Relief against all defendants, for a judgment that (i)
              LOS ANGELES, CALIFORNIA
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13 avoids the Postpetition Transfers and (ii) imposes a constructive trust on the Postpetition Transfers

                                          14 and any proceeds thereof;
                                          15          3.     On the Third Claim for Relief against all defendants, for a judgment in an amount

                                          16 equal to the value of the transfers avoided under the Second Claim for Relief;

                                          17          4.     On the Fourth Claim for Relief for breach of fiduciary duty against Berger, for a

                                          18 judgment that awards compensatory and exemplary damages in an amount to be determined at

                                          19 trial;
                                          20 / / /

                                          21 / / /

                                          22 / / /
                                          23 / / /
                                          24 / / /

                                          25 / / /
                                          26 / / /

                                          27 / / /
                                          28 / / /

                                                                                                   8


                                                                                       EXHIBIT 1
                                                                                          10
                                        Case 1:20-ap-01028-MT        Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                      Desc
                                                                     Main Document    Page 13 of 67
                                          Case 1:20-ap-01028-MT       Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48               Desc
                                                                      Main Document    Page 9 of 48



                                           1         5.      For pre- and post-judgment interest at the applicable legal rate on all damages and
                                           2 sums awarded to the Trustee for the benefit of the Estate; and

                                           3         6.      For such other relief as the Court deems just and proper.
                                           4
                                           5   Dated: March 6, 2020                          LANDAU GOTTFRIED & BERGER LLP

                                           6
                                                                                             By_          /s/ John P. Reitman
                                           7
                                                                                                             John P. Reitman
                                           8                                                 Proposed Special Litigation Counsel for Amy L.
                                                                                             Goldman, Chapter 7 Trustee for Mainstream
                                           9                                                 Advertising, Inc.

                                          10

                                          11
                                          12
              LOS ANGELES, CALIFORNIA
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13

                                          14
                                          15

                                          16

                                          17

                                          18

                                          19
                                          20

                                          21

                                          22
                                          23
                                          24

                                          25
                                          26

                                          27
                                          28

                                                                                                 9


                                                                                     EXHIBIT 1
                                                                                        11
Case 1:20-ap-01028-MT   Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15   Desc
                        Main Document    Page 14 of 67


Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                        Main Document    Page 10 of 48




                            EXHIBIT 1
                                   EXHIBIT 1
                                      12
          Case 1:20-ap-01028-MT                                    Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                                                                                     Desc
                                                                   Main Document    Page 15 of 67
                Case 1:20-ap-01028-MT                                 Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48                                                                             Desc
                                                                      Main Document    Page 11 of 48
Electronically FILED by Superior Court of California, County of Los Angeles on 09/05/2019 02:05 PM Sherri R. Carter, Executive Officer/Clerk of Court, by D. Ramos,Deputy Clerk




                                                                                                                                                                                                 
               @?7<5$Du8<u9<?EuC+@*7B?u@@7<5$Eu$!/ ++ /Hiu%.$/%/ **/                                                                               / ///
               Xxq~ÅSpÂÅ8©©ÅÅKÅ.Å
               gÅUq½Å]x®Å¡ÅXxqÅSqÂÅ8©©Å
               .$'$Ån¯©Å8»{Å*³ÅI¡¡©Å
               8»©ÂÅJ®Å93Å.Å
                         @%1$:*75$u57u  Å+ * Å              &u57u), '&- /  Å+.,'Å

               $4+1u!!=$>>u ),"(%#/ xqt©©2tq©·¦³xÂ¦¡¾©x¡
                  ??7<6%Eu'7<u$  / XxqÅSqÂÅ8©©

                  33 3  33 3 U¡°Å3®Å
                      >@<%$@u!!<$>>u ÅZÅJÅd³Å

                       4,3+5)u!!<$>>u ÅZÅJÅd³Å

                       -@Fu6"uG-:u 7!$u U¡°Å3®Å
                          <5 *u54$u d³qÂÅX¡®Å9¡·©³¡·®Å

                    aW7L[hMGH/Å XxqÅSqÂÅ8©©Å

                   <CGC[=4[h0Å >qÅ8uÅ3{{³¡qÅbq©³®Å3³³qx³Å¤©Å®Åq³³qx{

                   RÅ <^DeÅÅ 
                                   

                                                                         
                    3       3                                       3 3   
                                         
                    3                                         3 3   

                T¸ª±|y´¢Å      
                                                                                                                                                     >$u5A4$<u
                RÅ 5:iN_\ÅNfÅ5ÅVOYOiE?Å:OmNVÅ:5fEÅ
                     5¢¹´Å|r||Å  |¢±Å¢´ÅÀy|Å Å                                                                                                         PÅ.djU9+!-*Å
                                        oÅ Ày|±Å Åv¸´Å|¢±Å¢´ÅÀy|Å( Å
                   5:iN_\ÅNfÅ5\Ål\VOYNiE?Å:OmNVÅ:5fEÅ Ày|±Å( Å
                    3 3       323."#-3()3*(+&#).3*,3,*--*(+&$).3
                  ,*(3&$($.3.*3 0)&$(#.3
                               /,*(30)&$($.3.*3&$(#.3
                   '$).%!3  
                     +)+ #$
                     s²Åzsº²²Å£ Åszµ£ Åss ²µÅ )).3  
                       !+ +  " + !+!%&# + '$&%!+ !+!+"!&*" + !
                   k²Å§s}  Å  zº} Å sµµsz µ²Ås }ÅÁwµ² Å z£ ²²µ²Å£ÅµÅ ££¿ Å ºw«Å£Å§s²1Å,
                    sÅ FszÅ§s µ Å s}Åsw£¼Å²ÅsÅz£§µ µÅs}ºµ
                         1+.3§s µ Å 
                              @ÅsÅz£«§£«s¶£ Å¨ºs}Åµ£Å}£Åwº² ²²Å Å;s ¥« s
                              @s Åº  z£«§£«sµ}Å µµÃÅ 
                             " `£¶«Å

                     w 3cs ¶ Å  +)+ $$
                        s s²Åz£§}Å¿¶ÅµÅ z¶µ£º²Åwº² ²²Å sÅs¿²Ås }Å²Å}£ Åwº² ²²Åº }¬Å¶Å z¶¶£º²Å sÅ
                                    +(+%+"++)+ ##+
                         s²Åz£§}Å¿¶ÅsÅz ² Å«¨º« µ²Ås²ÅsÅz ²}Å
                        w
                     z  Q £«s¶£ Åsw£º¶Ås}}µ£ sÅ§s µ ²Å¿£Ås«Å £µÅz£§µ µÅs}º¶²Å²Å²£¿                                        Å Å6µµsz ¶Å"z
              %     sÅ FszÅ}  }s µÅ s}Åsw£¼Å²ÅsÅ sµº«sÅ§«²£
                        +1+.3}  }s ¶Å  %+&&+                                + 1+.3}             }s µÅ 
                             AÅsÅwº² ²²Å£«s Äsµ£ Å ¥«Åº  £¿                                                    AÅsÅwº² ²²Å£«s Äs¶£ Å ¥­Åº  £¿
                             @ÅsÅz£«§£­s¶£                                                                           AÅsÅz£«§£«sµ£
                            " As Åº  z£«§£«sµ}Å µ¶ÃÅ                                                     # AÅs Åº  z£­§£«sµ}Å ¶µÃÅ 

                               %  BÅsÅ§ºwzÅ ¶µÃÅ                                                         & AÅsÅ§ºwzÅ µ¶ÃÅ 

                              ) AÅ£µ«Å                                                                    ) @Å£µ«Å
                                                  tu.QukUVjuQ`g]uWjuljNMuHjuHu Kg`jj`]eZHW^k u eZHV^JQQu]NH^juKg`jjK`]eZHY^H^ku H^MuMNQN^MH^ku]NH_juKg`jjMNQN^MH^k u                            ;ITOuu aRu
               (bg]ufeg`pNMuS`hu7fkV`^HZuAjNu
                /lMVKVH[u `m^LVZu`Qu H\VQ`g^XHu                                                                                                                  `MNucQu VpVZu:gdNMogN su u
              :2# u<Pp u0H^nHgquuru




                                                                                                    EXHIBIT 1
                                                                                                       10
                                                                                                    EXHIBIT 1
                                                                                                       13
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 16 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 12 of 48




                                     EXHIBIT 1
                                        11
                                     EXHIBIT 1
                                        14
Case 1:20-ap-01028-MT                     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                                                   Desc
                                          Main Document    Page 17 of 67
  Case 1:20-ap-01028-MT                     Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48                                            Desc
                                            Main Document    Page 13 of 48



                                                                                                                                          
                                                                                               ?  ?
             
  #8)$9>A,,A#<A/                                                                                       /A        
                                                            $  ( 
                                         "(## #( &( ($"(%#( &( $ ($( (
 !!,=-530A8=-#;A<<+1#4=A(81A

 !1#"- 51A4A#'4!4=A

 ,4;=:%2A!?#8=-;,4*A4A#&#4!4=A

 64#=.@$71A4 A#'4!4=A




  (#(#(# #(#"(## #(!"("( ($ ( #&(( $ '( ("# ##"((#"(              3
  ## #( ( ($ ( #&(( $ '(
                                                                                                                 ( "( "( $ (
 06,? 4461<!? #07?59%1-)?8!?
   : $%*?3.&*?2#?*'#06/(?                                                                                                   
    ?"=?;+>?? ?                                       


                                                                 EXHIBIT 1
                                                                    12
                                                                EXHIBIT 1
                                                                   15
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 18 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 14 of 48




                                                                      2      3




                                     EXHIBIT 1
                                        13
                                     EXHIBIT 1
                                        16
Case 1:20-ap-01028-MT                                    Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                                                               Desc
                                                         Main Document    Page 19 of 67
  Case 1:20-ap-01028-MT                                    Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48                                                      Desc
                                                           Main Document    Page 15 of 48




                                                                                                                                            PLD-C-001(1)
   SHORT TITLE                                                                                                 CASt NUM�LR


    Berger v. Bibi et al
                                                                                                                                  19STLC07386

                  First                                     CAUSE OF ACTION-Breach of Contract
                                                   m
                               (number)

                  ATTACHMENT TO                           Complaint      D    Cross - Complaint
                  (Use a separate cause of action form for each cause of action.)

                  BC-1. Plaintiff (name):            Michael Jay Berger

                             alleges that on or about (date)"           11/16/2017
                             a   m   written       oralD              D
                                                              other (specify)
                             agreement was made between (name partie$ t9 pgrettment)
                             Michael Jay Berger and Daniel Bibi, Admedia.com, Inc., Mainstream Advertising, Inc. and Monetize.com, Inc.
                            [I] A copy of the agreement is attached as Exhrb1t A or
                            D   The essential terms of the agreement                 D
                                                                               are stated in Attachment BC-1                 D   are as follows (specify)




                  BC-2       On or about (dates). 0 I /15/20 I 9
                             defendant breached the agreement by               D     the acts specified in Attachment BC-2   D      the following acts
                             (specify)
                             Not paymg Plaintiffs legal bills for attorney's fees and costs




                 BC-3. Plaintiff has performed all obligations to defendant except those obligations plaintiff was prevented or
                       excused from performing.

                 BC-4        Pla1nt1ff suffered damages legally (proximately) caused by defendant's breach of the agreement
                            D       as stated in Attachment BC-4             Das follows (specify):




                 BC-5       D            Plaintiff is entitled to attorney fees by an agreement or a statute
                                         D        of$
                                         D        according to proof.
                 BC-6. [I]               Other:
                             Attached hereto as Exhibit "B" is a trnc and correct copy of the 05117/2019 Notice of Client's
                             Right to Fee Arbitration served on Defendant. This Notice also includes a copy of the written
                             fee agreement and the most recent invoice sent to Defrndants.


                                                                                                                                  Page ______
                                                                                                                                                          PAge 1 of 1
    Form Approved for Optional Use
      Judiaal Council of Califofrua                      CAUSE OF ACTION-Breach of Contract                                       Cede or Civil ProccdJ;c § .1,� 1:,
                                                                                                                                              ;o,.ww cuurt11:fo ,;;, gov
  PL0-<:--001(1) (Rov January 1, 2007)




                                                                                 EXHIBIT 1
                                                                                    14
                                                                                EXHIBIT 1
                                                                                   17
Case 1:20-ap-01028-MT                                 Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                                                                     Desc
                                                      Main Document    Page 20 of 67
  Case 1:20-ap-01028-MT                                 Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48                                                          Desc
                                                        Main Document    Page 16 of 48




                                                                                                                                              PLD-C-001(2)
                                                                                                                   Case number
    SHORT TITLE.
    Berger v. Bibi, et al                                                                                                        19STLC07386
              Second                               CAUSE OF ACTION-Common Counts
                            (numburJ


              ATTACHMENT TO � Complaint                        D      Cross - Complaint
              (Use a separate cause of action form for each cause of action J

              CC-1. Plaintiff (name)'          Michael Jay Berger
                                                                                                                   •         •                              ·
                       alleges that defendant (name): Daniel Bibi, Admedia.com, Inc., Mainstream Advertising, Inc. and Monetize.com, Inc.
                       became indebted to             IZ] plaintiff     D other (name)·
                       a.      IZ] within the last four years
                                   (1)       D on an open book account for money due
                                   (2) IZ] because an account was stated in wntmg by and between pla1nllff and defendant in which It
                                               was agreed that defendant was indebted to plaintiff

                       b       m         within the last [lJ two years      D        four years
                                         (1) D       for money had and received by defendant for the use and benefit of pla1nt1ff
                                         (2) [lJ for work labor, services and materials rendered at the special instance and request of defendant
                                                     and for which defendant promised to pay plaintiff
                                                     [lJ the sum of$ 11,169.30
                                                   D       the reasonable value
                                         (3) D       for goods, wares, and merchandise sold and delivered to defendant and for which defendant
                                                     promised to pay plaintiff
                                                   D       the sum of$
                                                   D       the reasonable value.
                                         (4) D       for money lent by plaintiff to defendant at defendant's request
                                         (5) D       for money paid, laid out, and expended to or for defendant at defendant's special instance and
                                                     request
                                         (6) D       other (specify)·




             CC-2. $                                                   , which is the reasonable value. Is due and unpaid despite pla1nt1ffs demand
                       plus prejudgment interest            D     according to proof      [lJ at the rate of      IO        percent per year
                       from (date)."      01/15/2019
             CC-3.      D         Plaintiff is entitled to attorney fees by an agreement or a statute
                                 D       ofs
                                 D       according to proof

             CC-4.      D         Other




                                                                                                                                 Page                  2
                                                                                                                                                           PA 0 1 of 1
                                                                                                                                  Codl4 of Civ,1 Procecure § �?5 17
    Fem, Approvod for Optional Use
     JtJdio.il C�'-!ncil of California
                                                          CAUSE OF ACTION-Common Counts                                                        H-l'IW courtJnlO ca gov
  PLD-C-0010) [Rev January 1. 2009)




                                                                              EXHIBIT 1
                                                                                 15
                                                                              EXHIBIT 1
                                                                                 18
Case 1:20-ap-01028-MT                      Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                                                     Desc
                                           Main Document    Page 21 of 67
  Case 1:20-ap-01028-MT                      Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48                                          Desc
                                             Main Document    Page 17 of 48




                                                                                                                                 MC-025
                                                                                               :ASF NUMBfR
    SHORT TITLE:
  - Berger v. Bibi, et al

                                                            ATTACHMENT (Number):        -------
                                                                                         3
                                         (This Attachment may be used with any Judicial Council form )
   ALTER EGO ALLEGATIONS
     1. At all relevant times, as alleged more fully herein, each Defendant acted as an agent. servant, cmp Joyce,
   co-conspirator, alter-ego and/or joint venturer of the other Defendants, and in doing the things alleged herein
   acl\:d within tht: course and scope of such agency, employment. alter-ego and/or in furtherance of the joint
   venture. Each of the Defendant's acts alleged herein was done wiih the pcnniss1on and consent of each of the
   other Defendants.
     2. At all times relevant hereto, Defendants Admedia.com, Inc., Mainstream Adwrtising. Inc. ru1d
   Monetize.com, Inc. were the alter egos of Defendant Bibi, and there exists, and at all times herein mentioned
   has existed, a unity of interest and ownership between Defendants such that any separateness between them
   has ceased to exist in that Defendant Bibi completely controlled, dominated, managed, and operated the other
   Defendants to suit his convenience.
     3. Specifically, at all times relevant hereto, Defendant Bibi
   (I) controlled the business and affairs of Admedia.com, Inc., Mainstream Advertising, Inc. and Monetize.com,
   Inc., including any and all of their affiliates;
   (2) commingled the funds and assets of the corporalt! entities. and diverted ·orporatc funds and assets for his
   own personal use;
   (3) disregarded legal formalities and failed to ma111ta111 ann's length relationships among the corporat e entities;
   (4) inadequately capitalized Admedia.com, Inc., Mainstn:am Ad\crt1sing. Inc. and Moneti1c.com, Inc.:
   (5) used the same office or business location and employed the same employees for all the corporate l.!ntitil!s:
   (6) held himself out as personally liable for the debts of the corporate entities;
   (7) used the corporate entities as a mere shells, instrumentalities or conduits for himself and/or his individual
   businesses;
   (8) used the corporate entities to procure labor, services or merchandise for another person or entities; (9)
   manipulated the assets and liabilities between the corporate entities so as to Clmcentrate the assets in one and
   the liabilities in another;
   ( I0) used corporate entities io conceal their ownership. management and financial interests and/or personal
   husme�s activities: and/or
   (11) u�cd the corporate entities to shield against personal nbl1gations. and in parti<.:ular the obligations as
   alleged in this Complamt.
    4. At all times relevant thereto, Defendants Adrnl!dia.com. Inc.. Mainstream Ath crti�ing. Inc and
   Monetize.com, Inc. were not only influenced and governed by Defendant Bibi. but there was such a unity of
   interest and ownership that the individuality, or separateness. of Bibi, Admcdia.com. Inc.. Mamstream
   Advertising, Inc. and Monetize.com, Inc. has ceased, and that the facts are such that an adherence to the fiction
   of the separate existence of these entities would, under the particular circumstances, sanction a fraud or
   promote injustice.
    5. Plaintiff is infonned and believes that at all relevant times mentioned herein, the acts of the business entities
   involved were performed by an employee, agent. officer, servant and/or representative of Bibi. Admedia.com.
   Inc.. Mainstream Advertising, Inc. or Monetize.com, Inc.




   (If the item that this Attachment concerns is made under penalty of perjury, all statements m this         Page          of
   Attachment are made under penally of perjury.)
                                                                                                             (Add pages as required)
  Form Approved for Optional Use
    Judioal Councd o1 Cardorn,a
                                                              ATTACHMENT                                               WWN cour1info ca gov

    MC-025 [Rev July 1, 2009)                            to Judicial Council Form




                                                                   EXHIBIT 1
                                                                      16
                                                                  EXHIBIT 1
                                                                     19
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 22 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 18 of 48




                                     EXHIBIT 1
                                        17
                                     EXHIBIT 1
                                        20
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 23 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 19 of 48




                                     EXHIBIT 1
                                        18
                                     EXHIBIT 1
                                        21
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 24 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 20 of 48




                                     EXHIBIT 1
                                        19
                                     EXHIBIT 1
                                        22
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 25 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 21 of 48




                                     EXHIBIT 1
                                        20
                                     EXHIBIT 1
                                        23
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 26 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 22 of 48




                                     EXHIBIT 1
                                        21
                                     EXHIBIT 1
                                        24
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 27 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 23 of 48




                                     EXHIBIT 1
                                        22
                                     EXHIBIT 1
                                        25
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 28 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 24 of 48




                                     EXHIBIT 1
                                        23
                                     EXHIBIT 1
                                        26
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 29 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 25 of 48




                                     EXHIBIT 1
                                        24
                                     EXHIBIT 1
                                        27
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 30 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 26 of 48




                                     EXHIBIT 1
                                        25
                                     EXHIBIT 1
                                        28
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 31 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 27 of 48




                                     EXHIBIT 1
                                        26
                                     EXHIBIT 1
                                        29
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 32 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 28 of 48




                                     EXHIBIT 1
                                        27
                                     EXHIBIT 1
                                        30
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 33 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 29 of 48




                                     EXHIBIT 1
                                        28
                                     EXHIBIT 1
                                        31
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 34 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 30 of 48




                                     EXHIBIT 1
                                        29
                                     EXHIBIT 1
                                        32
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 35 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 31 of 48




                                     EXHIBIT 1
                                        30
                                     EXHIBIT 1
                                        33
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 36 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 32 of 48




                                     EXHIBIT 1
                                        31
                                     EXHIBIT 1
                                        34
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 37 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 33 of 48




                                     EXHIBIT 1
                                        32
                                     EXHIBIT 1
                                        35
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 38 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 34 of 48




                                     EXHIBIT 1
                                        33
                                     EXHIBIT 1
                                        36
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 39 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 35 of 48




                                     EXHIBIT 1
                                        34
                                     EXHIBIT 1
                                        37
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 40 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 36 of 48




                                     EXHIBIT 1
                                        35
                                     EXHIBIT 1
                                        38
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 41 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 37 of 48




                                     EXHIBIT 1
                                        36
                                     EXHIBIT 1
                                        39
Case 1:20-ap-01028-MT     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15    Desc
                          Main Document    Page 42 of 67
  Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                          Main Document    Page 38 of 48




                                     EXHIBIT 1
                                        37
                                     EXHIBIT 1
                                        40
Case 1:20-ap-01028-MT   Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15   Desc
                        Main Document    Page 43 of 67


Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48   Desc
                        Main Document    Page 39 of 48




                            EXHIBIT 2
                                   EXHIBIT 1
                                      41
       Case 1:20-ap-01028-MT              Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                          Desc
                                          Main Document    Page 44 of 67
            Case 1:20-ap-01028-MT          Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48                      Desc
                                           Main Document    Page 40 of 48
Jack Reitman

From:                              Mastan, Peter <Peter.Mastan@DINSMORE.COM>
Sent:                              Tuesday, February 25, 2020 6:33 AM
To:                                'Bob Bass'; Michael Berger
Cc:                                Goldman, Amy; kmarch@bkylawfirm.com; Mastan, Peter
Subject:                           RE: Mainstream


Mr. Bass:

1) I have not seen the email from Ms. March that you referenced below. I don’t know to whom it was sent. If it was
directed to the Trustee, it should be sent to me.

2) Please send me a copy of the complaint filed by Mr. Berger to which you refer below.

3) Your email below suggests that Mr. Berger represented entities related to the Debtor in addition to the Debtor
itself. Please confirm what related entities Mr. Ber ger represented and during what time periods so that I may tailor the
Trustee’s turnover demand, if appropriate to do so. However, to the extent that Mr. Berger represented only the
Debtor, any documents in his file constitute the Debtor’s client file. The client file is the property of the Debtor – not the
lawyer - and must be turned over by no later than March 5, 2020 as specified in my prior demand. If Mr. Berger fails to
timely comply with the Trustee’s demand, the Trustee will assert her legal and e quitable remedies against Mr. Berger, all
of which are hereby reserved.




From: Bob Bass <bob.bass@admedia.com>
Sent: Monday, February 24, 2020 4:44 PM
To: Michael Berger <Michael.Berger@bankruptcypower.com>
Cc: Mastan, Peter <Peter.Mastan@DINSMORE.COM>; Goldman, Amy <Amy.Goldman@lewisbrisbois.com>;
kmarch@bkylawfirm.com
Subject: Re: Mainstream

Gentlemen. I have been copied on this email chain however Ms. March did not feel it appropriate to copy me
on her recent email. I would appreciate it if she would do so from now on. .I have not appeared on behalf of
any party in the bankruptcy proceeding but I will represent the defendants in a State Court action brought by
Mr. Berger for unpaid legal fees incurred on behalf of the Debtor in the involuntary case. He has named. the
Debtor, 2 corporate entities and Mr. Bibi as Defendants and is seeking approximately $11,000 on top of the
approximately $50,000 he already received. I am not in a position to render an opinion regarding the privilege
however I would expect Mr. Berger to take whatever steps he deems appropriate to protect the privilege since
the requested documents are in his possession. I might also say while Mr. Berger only had a retention
agreement with the Debtor he may have in his possession documents that relate to non-debtor entities and he
has no authority to turn those documents over to anyone. I do agree with Mr. Berger that the Trustee should
seek an appropriate order from the Court so all parties can respond accordingly. Thank you, Bob Bass


On Mon, Feb 24, 2020 at 3:07 PM Michael Berger <Michael.Berger@bankruptcypower.com> wrote:

 Dear Peter and Amy:

                                                              1
                                                           EXHIBIT 2
                                                              38
                                                           EXHIBIT 1
                                                              42
    Case 1:20-ap-01028-MT       Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15          Desc
                                Main Document    Page 45 of 67
       Case 1:20-ap-01028-MT     Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48       Desc
                                 Main Document    Page 41 of 48


I understand the legal argument that the Trustee holds the privilege for the company. Still, I
think that Danny Bibi and 2 lawyers that Mainstream is currently using, Kathleen March and
Robert Bass, should be aware of this request and have a chance to object. Therefore, I am
copying them all on this email. Bob and Kathleen, please let me know if you intend to object
to The Trustee’s request for these communications. If there is an objection by Danny Bibi or
counsel for Mainstream, I think that you should get a Court Order to resolve this matter.



I think that it would be best if you issue a subpoena, pay the appropriate witness fee and, if
necessary, get a Court Order.



Meanwhile, I will preserve all communication between myself and the debtor so that it will be
available if production is ordered by the Court.



Sincerely,

Michael Berger

Michael Jay Berger
Certified Bankruptcy Law Specialist
The State Bar of California Board of Legal Specialization
Law Offices of Michael Jay Berger
9454 Wilshire Blvd. 6th Floor
Beverly Hills, CA 90212-2929
Telephone (310) 271-6223
Fax (310) 271-9805
Website www.bankruptcypower.com



From: Mastan, Peter <Peter.Mastan@DINSMORE.COM>
Sent: Monday, February 24, 2020 9:52 AM
To: Michael Berger <Michael.Berger@bankruptcypower.com>
Cc: 'Goldman, Amy' <Amy.Goldman@lewisbrisbois.com>; Mastan, Peter
<Peter.Mastan@DINSMORE.COM>
Subject: Mainstream



Michael:




                                               2
                                             EXHIBIT 2
                                                 39
                                             EXHIBIT 1
                                                43
       Case 1:20-ap-01028-MT            Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                Desc
                                        Main Document    Page 46 of 67
           Case 1:20-ap-01028-MT         Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48 Desc
                                         Main Document        Page 42 of 48
 As you know, I represent Amy Goldman in her capacity as the Chapter 7 trustee of Mainstream Advertising,
 Inc. You previously represented the Debtor. The Trustee hereby makes demand for the turnover of the
 Debtor’s entire original legal file concerning your representation of the Debtor. This includes all of
 communications by your office, including without limitation emails and text messages, related to your office’s
 representation of the Debtor. These communications should include your office’s communic ations with Danny
 Bibi, his mother, his father, and any other employee or representative of the Debtor. Please make this turnover
 by no later than the close of business on March 5, 2020.



 Thank you.




 Peter J. Mastan
 Office Managing Partner


 Dinsmore & Shohl LLP • Legal Counsel
 550 S. Hope Street
 Suite 1765
 Los Angeles, CA 90071
 T (213) 335-7738 • F (213) 335-7740
 E Peter.Mastan@DINSMORE.COM • dinsmore.com




 NOTICE: This electronic mail transmission from the law firm of Dinsmore & Shohl may constitute an
 attorney-client communication that is privileged at law. It is not intended for transmission to, or
 receipt by, any unauthorized persons. If you have received this electronic mail transmission in error,
 please delete it from your system without copying it, and notify the sender by reply e- mail, so that our
 address record can be corrected.



--



                                                      Robert D. Bass,
                                                      Esq. | General
                                                      Counsel

                                                       3
                                                     EXHIBIT 2
                                                        40
                                                     EXHIBIT 1
                                                        44
Case 1:20-ap-01028-MT    Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                              Desc
                         Main Document    Page 47 of 67
 Case 1:20-ap-01028-MT   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48                            Desc
                         Main Document    Page 43 of 48
                                                                          (800) 296-


            AdMedia              .                                        7104 x223
                                                                             6320 Canoga Avenue,
                                                                             Suite 200
                                     [ Facebook | Twitter | LinkedIn | Blog ]Woodland Hills,
                                                                             California 91367




                                                                            4
                                      EXHIBIT 2
                                         41
                                       EXHIBIT 1
                                          45
        Case 1:20-ap-01028-MT  Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                                                                     Desc
                               Main Document    Page 48 of 67
         Case 1:20-ap-01028-MT Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48                                                                     Desc
                               Main Document    Page 44 of 48
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                            ADVERSARY PROCEEDING NUMBER
                                                                                                      (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                            DEFENDANTS
 Amy L. Goldman, Chapter 7 Trustee for Mainstream                                       Michael Berger
 Adversting, Inc.
ATTORNEYS (Firm Name, Address, and Telephone No.) ATTORNEYS (If Known)
  Landau Law LLP
  1880 Century Park East, Suite 1101
  Los Angeles, CA 90067
PARTY (Check One Box Only)                         PARTY (Check One Box Only)
□ Debtor        □ U.S. Trustee/Bankruptcy Admin    □ Debtor      □ U.S. Trustee/Bankruptcy Admin
□ Creditor      □ Other                            □ Creditor    □x Other
□x Trustee                                         □ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Turnover of Property of the Estate, 11 U.S.C. 542; Avoid and Recover Postpetition Transfers of Property, 11 U.S.C. 549, 550; Breach of Fiduciary Duty.




                                                                    NATURE OF SUIT

        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


□1 11-Recovery of money/property - §542 turnover of property                          □
    FRBP 7001(1) – Recovery of Money/Property                                         FRBP 7001(6) – Dischargeability (continued)

□ 12-Recovery of money/property - §547 preference                                     □
                                                                                         61-Dischargeability - §523(a)(5), domestic support

□2 13-Recovery of money/property - §548 fraudulent transfer                           □
                                                                                         68-Dischargeability - §523(a)(6), willful and malicious injury

□ 14-Recovery of money/property - other                                               □
                                                                                         63-Dischargeability - §523(a)(8), student loan
                                                                                         64-Dischargeability - §523(a)(15), divorce or separation obligation

                                                                                      □
                                                                                            (other than domestic support)

□ 21-Validity, priority or extent of lien or other interest in property
    FRBP 7001(2) – Validity, Priority or Extent of Lien                                  65-Dischargeability - other


                                                                                      □
                                                                                      FRBP 7001(7) – Injunctive Relief

□
    FRBP 7001(3) – Approval of Sale of Property
                                                                                      □
                                                                                         71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                         72-Injunctive relief – other


□ 41-Objection / revocation of discharge - §727(c),(d),(e)
    FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                      □ 81-Subordination of claim or interest
                                                                                      FRBP 7001(8) Subordination of Claim or Interest



□ 51-Revocation of confirmation
    FRBP 7001(5) – Revocation of Confirmation
                                                                                      □ 91-Declaratory judgment
                                                                                      FRBP 7001(9) Declaratory Judgment



□ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
    FRBP 7001(6) – Dischargeability
                                                                              □
                                                                              FRBP 7001(10) Determination of Removed Action

□ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause


□ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny □3 SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
      actual fraud                                                            Other


                   (continued next column)                                    □ 02-Other (e.g. other actions that would have been brought in state court
                                                                                               if unrelated to bankruptcy case)
□x Check if this case involves a substantive issue of state law                       □ Check if this is asserted to be a class action under FRCP 23
□ Check if a jury trial is demanded in complaint                                      Demand $45,261.64
Other Relief Sought


                                                                            EXHIBIT 1
                                                                               46
       Case 1:20-ap-01028-MT                Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                              Desc
                                            Main Document    Page 49 of 67

       Case 1:20-ap-01028-MT               Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48                               Desc
                                           Main Document    Page 45 of 48
 B1040 (FORM 1040) (12/15)

                   BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                    BANKRUPTCY CASE NO.
Mainstream Advertising, Inc.                        1:17-bk-12980-MT
DISTRICT IN WHICH CASE IS PENDING                 DIVISION OFFICE     NAME OF JUDGE
  Central District                                San Fernando Valley   M. Tighe
                                       RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                        DEFENDANT                                              ADVERSARY
                                                                                                        PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)


                 /s/ John P. Reitman


DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)


       March 6, 2020                                                          John P. Reitman



                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.

                                                              EXHIBIT 1
                                                                 47
      Case 1:20-ap-01028-MT                     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                                           Desc
                                                Main Document    Page 50 of 67
         Case 1:20-ap-01028-MT                   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48                                      Desc
                                                 Main Document    Page 46 of 48

 Attorney or Party Name, Address, Telephone & FAX                         FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 JOHN P. REITMAN (State Bar No. 80579)
 jreitman@landaufirm.com
 MONICA RIEDER (State Bar No. 263250)
 mrieder@landaufirm.com
 JACK A. REITMAN (State Bar No. 283746)
 jareitman@landaufirm.com
 LANDAU LAW LLP
 1880 Century Park East, Suite 1101
 Los Angeles, California 90067
 Telephone: (310) 557-0050
 Facsimile: (310) 557-0056
 Attorney for Plaintiff Amy L. Goldman, Ch 7 Trustee

                                       UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY
                                                                            DIVISION
                                                                                 DIVISION

 In re:
 MAINSTREAM ADVERTISING, INC.,
 a California Corporation,                                                CASE NO.: 1:17-bk-12980-MT
                                                                          CHAPTER: 7
                                                                          ADVERSARY NO.:

                                                          Debtor(s).
AMY L. GOLDMAN, CHAPTER 7 TRUSTEE FOR
MAINSTREAM ADVERTISING, INC.,




                                                          Plaintiff(s)
                                                                             SUMMONS AND NOTICE OF STATUS
                     Versus                                               CONFERENCE IN ADVERSARY PROCEEDING
 MICHAEL BERGER, an individual; and DOES 1-10,                                        [LBR 7004-1]
 Inclusive,




                                                      Defendant(s)
TO THE DEFENDANT: A Complaint has been filed by the Plaintiff against you. If you wish to defend against the
Complaint, you must file with the court a written pleading in response to the Complaint. You must also serve a copy of
your written response on the party shown in the upper left-hand corner of this page. The deadline to file and serve a
written response is                   . If you do not timely file and serve the response, the court may enter a judgment by
default against you for the relief demanded in the Complaint.

A status conference in the adversary proceeding commenced by the Complaint has been set for:

            Hearing Date:                                 Address:
            Time:                                            255 East Temple Street, Los Angeles, CA 90012
            Courtroom:                                       3420 Twelfth Street, Riverside, CA 92501
                                                             411 West Fourth Street, Santa Ana, CA 92701
                                                             1415 State Street, Santa Barbara, CA 93101
                                                             21041 Burbank Boulevard, Woodland Hills, CA 91367

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 1                                   F 7004-1.SUMMONS.ADV.PROC
                                                                      EXHIBIT 1
                                                                         48
       Case 1:20-ap-01028-MT                     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                                          Desc
                                                 Main Document    Page 51 of 67
         Case 1:20-ap-01028-MT                   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48                                      Desc
                                                 Main Document    Page 47 of 48


You must comply with LBR 7016-1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate
with the other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least
14 days before a status conference. A court-approved joint status report form is available on the court’s website (LBR
form F 7016-1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F 7016-
1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days
before the status conference. The court may fine you or impose other sanctions if you do not file a status report.
The court may also fine you or impose other sanctions if you fail to appear at a status conference.


                                                                                KATHLEEN J. CAMPBELL
                                                                                CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding:




                                                                                By:
                                                                                             Deputy Clerk




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 2                                   F 7004-1.SUMMONS.ADV.PROC
                                                                      EXHIBIT 1
                                                                         49
        Case 1:20-ap-01028-MT                    Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                                           Desc
                                                 Main Document    Page 52 of 67
         Case 1:20-ap-01028-MT                   Doc 1 Filed 03/06/20 Entered 03/06/20 11:24:48                                      Desc
                                                 Main Document    Page 48 of 48


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy (1) of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE
IN ADVERSARY PROCEEDING [LBR 7004-1] and (2) the accompanying pleading(s) entitled:
_________________________________________________________________________________________________
_________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 Date                         Printed Name                                                    Signature



          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 3                                   F 7004-1.SUMMONS.ADV.PROC
                                                                       EXHIBIT 1
                                                                          50
Case 1:20-ap-01028-MT   Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15   Desc
                        Main Document    Page 53 of 67




                            EXHIBIT 2
      Case 1:20-ap-01028-MT         Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15 Desc
                                    Main Document    Page 54 of 67
     Case 1:20-ap-01028-MT         Doc 2 Filed 03/06/20 Entered 03/06/20 15:29:23 Desc
                                   Main Document     Page 1 of 2

                                      JUDGE MAUREEN TIGHE’S
                                  STATUS CONFERENCE INSTRUCTIONS

1.    A copy of these instructions must be attached to the copy of the complaint served upon each party,
      and the proof of service must state that these instructions, as well as a copy of the summons and
      complaint, was served.

2.    Plaintiff must serve, with the summons and complaint, a notice in compliance with Local
      Bankruptcy Rule 7026-1(a)(1). Plaintiff must also file proof of service of the notice with proof of
      service of the summons and complaint as required by Local Bankruptcy Rule 7026-1(a)(2).

3.    Counsel for the parties MUST TIMELY MEET TO DISCUSS SETTLEMENT AND TO
      EXCHANGE DOCUMENTS, OTHER EVIDENCE AND LISTS OF WITNESSES AND
      PRELIMINARY DISCOVERY SCHEDULES AS PROVIDED IN FED. R. BANKR. P.
      7026.

4.    Pursuant to Local Bankruptcy Rule 7016-1(a)(2), all parties must file a Joint Status Report at least
      fourteen (14) days before the date set for each status conference. The Joint Status Report should
      be in a form substantially similar to Exhibit A attached hereto, i.e., Local Form 7016-1.1. Failure
      to file such a Joint Status Report may result in the imposition of monetary sanctions and/or the
      status conference being continued and parties being ordered to redo the status report to conform to
      Exhibit A. If cooperation in the filing of a Joint Status Report cannot reasonably be obtained,
      each appearing party must file a Unilateral Status Report and Declaration which comply with
      Local Bankruptcy Rule 7016-1(a)(3).

5.    If a response to the complaint is not timely filed:

             A. The plaintiff should file a request for entry of default by the clerk. The plaintiff also
             should request entry of a default judgment by filing and serving (if necessary) an
             appropriate motion; see Fed. R. Bankr. P. 7055 and Local Bankruptcy Rule 7055-1(b);

      AND

             B. No later than seven (7) days prior to the status conference, each appearing party must
             file a Status Report as required by Local Bankruptcy Rule 7016-1(a).

6.    If the parties dispute whether the adversary proceeding is “core” within the meaning of 28 U.S.C.
      § 157(b), they must file points and authorities in support of their positions. Any party who
      contends that the proceeding is “non-core” must file and serve a memorandum of points and
      authorities and evidence in support of his/her/its position no less than fourteen (14) days before
      the status conference. Any response must be filed at least seven (7) days before the status
      conference. If a party does not timely file and serve his/her/its papers, that failure may be
      deemed a consent to whatever determination the Court makes.

7.    Any party claiming a right to trial by jury must make a timely demand as set forth in Local
      Bankruptcy Rule 9015-2. If the parties dispute whether a party has a right to a jury trial, they
      must file points and authorities in support of their positions. Any party who contends that
      he/she/it has a right to a jury trial must file and serve a memorandum of points and authorities and
                                                   EXHIBIT 2
                                                      51
       Case 1:20-ap-01028-MT         Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                Desc
                                     Main Document    Page 55 of 67



      Case 1:20-ap-01028-MT         Doc 2 Filed 03/06/20 Entered 03/06/20 15:29:23                Desc
                                    Main Document     Page 2 of 2
        evidence in support of his/her/its position no less than fourteen (14) days before the status
        conference. Any response must be filed at least seven (7) days before the status conference. If a
        party does not timely file and serve his/her/its papers, that failure may be deemed a consent
        to whatever determination the Court makes.

8.      Counsel for each party and any party who does not have counsel must appear in person at
        the first status conference, unless JUDGE TIGHE has authorized appearance by telephone for
        the adversary proceeding at issue. With respect to subsequent status conferences, counsel for each
        party and any party who does not have counsel may appear by telephone if they make timely
        arrangements to do so in accordance with Judge Tighe’s telephonic appearance procedures,
        which can be accessed by clicking “Information” on the upper left-hand corner of the Court’s
        website at www.cacb.uscourts.gov. If a party has questions about these procedures or cannot
        locate them on the Court’s website, the party may contact Judge Tighe’s Courtroom Deputy,
        Emma Gonzalez, at (818) 587-2832. The counsel who is handling the case must appear, not
        appearance counsel. Any attorney appearing at a subsequent status conference or pretrial
        hearing must know the entire history of the case.

9.      Unless otherwise ordered by the Court, within seven (7) court days after the status conference, the
        plaintiff must submit a Scheduling Order which complies with Local Bankruptcy Rule 7016-
        1(a)(4).

10.     Extensions of time to respond to a pleading are ineffective by stipulation of the parties unless
        approved by the Court. The Court is likely to deny requests to extend the response deadline to a
        date within five (5) days of the hearing date unless the hearing date is continued to a date which
        permits the Court adequate time to consider the pleadings. The Court will not grant a request to
        continue a hearing unless the request states adequate cause for the continuance.

11.     Failure to comply with these instructions may subject the responsible party to a sanction of $150,
        or such other sanctions as may be warranted under the circumstances or allowed under Local
        Bankruptcy Rule 7016-1(f).

12.     Failure of counsel for any party to appear at a status conference may be considered an
        abandonment or failure to prosecute or defend diligently and may result in dismissal of the
        proceeding or judgment entered against the defaulting party without further hearing, or such other
        sanctions as may be warranted under the circumstances or allowed under Local Bankruptcy Rule
        7016-1(g).


                                                      Hon. Maureen Tighe
                                                      United States Bankruptcy Judge



(Revised 11/12/19)



                                                    EXHIBIT 2
                                                       52
          Case 1:20-ap-01028-MT                    Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                                           Desc
                                                   Main Document    Page 56 of 67

         Case 1:20-ap-01028-MT                    Doc 2-1 Filed 03/06/20 Entered 03/06/20 15:29:23                                           Desc
                                                    AP-Summons Page 1 of 3


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

John P. Reitman
Landau Law LLP
1880 Century Park East Ste 1101
Los Angeles, CA 90067
310−557−0050




Plaintiff or Attorney for Plaintiff

                                   UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA − SAN FERNANDO VALLEY
In re:

                                                                              CASE NO.:    1:17−bk−12980−MT

Mainstream Advertising, a California Corporation                              CHAPTER:     7


                                                                              ADVERSARY NUMBER:         1:20−ap−01028−MT
                                                               Debtor(s).

Amy L. Goldman


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Michael Berger                                                                       PROCEEDING [LBR 7004−1]

                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
04/06/2020. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                May 6, 2020
             Time:                11:00 AM
             Hearing Judge:       Maureen Tighe
             Location:            21041 Burbank Blvd, Crtrm 302, Woodland Hills, CA 91367



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC

                                                                          EXHIBIT 2
                                                                             53
        Case 1:20-ap-01028-MT                     Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                                           Desc
                                                  Main Document    Page 57 of 67

      Case 1:20-ap-01028-MT                     Doc 2-1 Filed 03/06/20 Entered 03/06/20 15:29:23                                           Desc
                                                  AP-Summons Page 2 of 3


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: March 6, 2020




                                                                                        By:        "s/" Liliana Fisher
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC

                                                                       EXHIBIT 2
                                                                          54
           Case 1:20-ap-01028-MT                       Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                                          Desc
                                                       Main Document    Page 58 of 67

         Case 1:20-ap-01028-MT                       Doc 2-1 Filed 03/06/20 Entered 03/06/20 15:29:23                                           Desc
                                                       AP-Summons Page 3 of 3



                                              PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:




A true and correct copy of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY
PROCEEDING [LBR 7004−1] and (2) the accompanying pleading(s) entitled:
__________________________________________________________________________________________________________
__________________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005−2(d); and (b) in the manner
stated below:

   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
   Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
   (date) _____________________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
   determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
   addresses stated below:




                                                                               Service information continued on attached page
   2. SERVED BY UNITED STATES MAIL: On (date) _____________________, I served the following persons and/or
   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct
   copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
   Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after
   the document is filed.




                                                                               Service information continued on attached page
   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
   method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
   _____________________, I served the following persons and/or entities by personal delivery, overnight mail service,
   or (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
   Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
   completed no later than 24 hours after the document is filed.




                                                                               Service information continued on attached page
   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

   _____________________________________________________________                                    _________________________________
   Date                   Printed Name                                                                 Signature

                This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                                                  F 7004−1.SUMMONS.ADV.PROC

                                                                            EXHIBIT 2
                                                                               55
Case 1:20-ap-01028-MT   Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15   Desc
                        Main Document    Page 59 of 67




                            EXHIBIT 3
                                             Case 1:20-ap-01028-MT      Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                 Desc
                                                                        Main Document    Page 60 of 67




                                                 1 JOHN P. REITMAN (State Bar No. 80579)
                                                   jreitman@landaufirm.com
                                                 2 MONICA RIEDER (State Bar No. 263250)
                                                   mrieder@landaufirm.com
                                                 3 JACK A. REITMAN (State Bar No. 283746)
                                                   jareitman@landaufirm.com
                                                 4 LANDAU LAW LLP
                                                   1880 Century Park East, Suite 1101
                                                 5 Los Angeles, California 90067
                                                   Telephone: (310) 557-0050
                                                 6 Facsimile: (310) 557-0056
                                                 7 Proposed Special Litigation Attorneys
                                                   for Amy L. Goldman, Chapter 7 Trustee
                                                 8

                                                 9                        UNITED STATES BANKRUPTCY COURT
                                                10       CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION
                                                11
                                                     In re                                          Case No. 1:17-bk-12980-MT
                   LOS ANGELES, CALIFORNIA
L ANDAU L AW LLP
                      ATTORNEYS AT LAW




                                                12
                                                   MAINSTREAM ADVERTISING, INC., a                  Chapter 7
                                                13 California Corporation,
                                                                                                    Adv. No. 1:20-ap-01028-MT
                                                14                      Debtor
                                                                                                    PLAINTIFF’S NOTICE OF REQUIRED
                                                15                                                  COMPLIANCE WITH FRBP 7026 AND
                                                                                                    LBR 7026-1
                                                16
                                                   AMY L. GOLDMAN, CHAPTER 7
                                                17 TRUSTEE FOR MAINSTREAM                           Status Conference Date and Time:
                                                   ADVERTISING, INC.,                               Date: May 6, 2020
                                                18                                                  Time: 11:00 a.m.
                                                                       Plaintiff,                   Place: Courtroom 302
                                                19                                                         21041 Burbank Blvd.
                                                        v.                                                 Woodland Hills, CA 91367
                                                20

                                                21 MICHAEL BERGER, an individual; and
                                                   DOES 1-10, Inclusive,
                                                22
                                                23                               Defendants
                                                24

                                                25
                                                26

                                                27
                                                28




                                                                                        EXHIBIT 3
                                                                                           56
                                             Case 1:20-ap-01028-MT        Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                    Desc
                                                                          Main Document    Page 61 of 67




                                                1         TO ALL DEFENDANTS:
                                                2         PLEASE TAKE NOTICE that Amy L. Goldman, Chapter 7 Trustee for Mainstream

                                                3 Advertising, Inc., and the plaintiff in the above-captioned adversary proceeding hereby gives

                                                4 notice that compliance with the requirements under Rule 7026 of the Federal Rules of Bankruptcy

                                                5 Procedure as well as Local Bankruptcy Rule (“LBR”) 7026-1 is required. A copy of LBR 7026-1
                                                6 is attached hereto as Exhibit “A.”
                                                7
                                                8 Dated: March 9, 2020                         LANDAU LAW LLP

                                                9
                                                                                               /s/ John P. Reitman
                                               10                                              JOHN P. REITMAN
                                               11                                              Proposed Special Litigation Counsel for Amy L.
                                                                                               Goldman, Chapter 7 Trustee for Mainstream
                   LOS ANGELES, CALIFORNIA




                                               12                                              Advertising
L ANDAU L AW LLP
                      ATTORNEYS AT LAW




                                               13

                                               14
                                               15

                                               16

                                               17

                                               18

                                               19
                                               20

                                               21

                                               22
                                               23
                                               24

                                               25
                                               26

                                               27
                                               28

                                                                                                      1


                                                                                          EXHIBIT 3
                                                                                             57
Case 1:20-ap-01028-MT   Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15   Desc
                        Main Document    Page 62 of 67




                        EXHIBIT A




                                   EXHIBIT 3
                                      58
Case 1:20-ap-01028-MT       Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                  Desc
                            Main Document    Page 63 of 67                                      ÿ
                                                                                                ÿ
                                                                                                ÿ
                                                                                   123ÿ56789ÿ
       ÿ
       ÿÿÿÿÿÿÿÿ!""ÿ#ÿÿÿ$%&ÿ!""'ÿ
             &ÿ!ÿ(!ÿ#ÿÿ)ÿ!)ÿÿ"ÿÿ(*$ÿ$ÿ"ÿ
             ÿ(!ÿ)(ÿ+ÿ"!+ÿ&ÿ%ÿÿ!ÿ,ÿ&ÿÿÿÿ!ÿÿ!ÿ
             $"$+ÿ"ÿÿÿ&&+ÿÿ&$!ÿ-ÿÿ!""'ÿ"!(ÿÿ
             ÿ&ÿ%ÿÿ&ÿ!ÿ(!ÿÿÿ)!ÿ)ÿ
       ÿ
  ./0ÿ 123456738ÿ/79ÿ:26;<9=ÿ57ÿ>7?@;AÿB65Cÿ3<;=DÿÿEÿ&&ÿÿÿ$ÿ(F&ÿ
       *ÿGHI%ÿJ"+ÿ"ÿÿ(ÿ$"$ÿ)ÿÿÿKÿ&ÿ!ÿ
       (!ÿÿÿ"!&ÿÿ!&-&ÿ#ÿÿ)ÿÿ"ÿÿ(*$ÿ+ÿ*+ÿÿ+ÿ
       $%!+ÿ"ÿÿ(!+ÿÿ$(ÿ)ÿ&ÿÿÿ) ÿ"ÿÿ"!!#-Lÿ
       ÿ
       ÿÿ$($ÿ"ÿÿ!ÿ&+ÿ"ÿÿK(&$ÿÿ%!%&ÿÿÿÿ#ÿÿÿ
             ÿ"(!Mÿ
       ÿ
       ÿNÿ"ÿÿ!ÿ&ÿ*&ÿ$")-ÿ'ÿ&ÿ&$ÿ"ÿÿ
             "$ÿ&ÿ!#Mÿ
       ÿ
       Oÿÿ#&ÿ"ÿ) ÿ$ÿ$!(&-ÿ'ÿ"ÿ-ÿÿÿÿ
             "(!ÿ&ÿ$(!+ÿ*!ÿÿÿÿÿÿ"(!Mÿ&ÿ
             ÿ
       ,ÿÿ#&ÿ"ÿP) ÿ$ÿ-ÿÿÿÿ"(!ÿ$!(&-ÿÿ"ÿ
             K(&-)ÿ"ÿ&)!ÿÿÿÿ"ÿÿ&ÿQ-ÿÿ#ÿ&ÿ-ÿÿ
             &"(!ÿ
             ÿ
  .R0ÿ :26;<9=ÿ57ÿS@@=29ÿ25ÿT=2963Rÿ79ÿU9=@29=ÿ/79ÿV962;DÿÿWÿ"!(ÿ"ÿÿ'ÿ$(!ÿ
       ÿÿ+ÿ"ÿÿ&ÿ*ÿ$(!ÿÿÿ*"ÿÿ$(ÿÿÿ(ÿ
       $"$ÿÿ!ÿ$"$+ÿÿÿ$)!ÿÿ$ÿÿ"+ÿÿ
       ÿÿÿÿÿ*ÿ&ÿ"ÿ!ÿ)ÿ*ÿ$&&ÿÿ*&)ÿÿ"!(ÿÿ
       $(ÿÿ&"&ÿ&!-!+ÿ&ÿK(&-)ÿ)ÿ*ÿ&ÿ-ÿÿ&"(!-ÿ
       ÿÿ#ÿ$ÿÿÿ$"$ÿ(ÿÿÿÿÿÿ$&-+ÿÿÿ
       $&-ÿ)ÿ*ÿ&)&ÿ
  ÿ
  123ÿ56789DÿÿXY1>Z[\3]ÿ
       ÿ
  .20ÿ ^=3=92;DÿÿI )!$ÿ#ÿGH_ÿ`Jÿ&ÿÿ(!ÿÿa(&ÿÿ!!ÿ&%ÿ
       $&-ÿ
  ÿ
       ÿb $ÿÿWÿ!""ÿ)(ÿ%ÿ#ÿÿ()) ÿ&ÿ$)!ÿÿ$ÿÿ
             $)!$ÿ#ÿGH_ÿ̀ Jÿ&ÿÿ(!ÿÿa(&ÿ
       ÿ
       ÿ "ÿ"ÿc%$ÿÿWÿ!""ÿ)(ÿ"!ÿÿ "ÿ"ÿ%$ÿ"ÿÿ$ÿ-ÿ
             #ÿÿ "ÿ"ÿ%$ÿ"ÿÿ()) ÿ&ÿ$)!ÿ
       ÿ
  .d0ÿ X6847e=9Aÿ>73/=9=34=ÿ23fÿX684;78<9=8Dÿ
       ÿ
       ÿI "$ÿ"ÿÿÿh!ÿ!!ÿ&"&ÿ&"(!+ÿÿÿ)(ÿ$&($ÿÿ
             )-ÿ&ÿi$-ÿÿ")ÿa(&ÿ*ÿGH_ÿ`Jÿ#ÿÿ)ÿ
             !)ÿÿ"ÿÿÿh!ÿ#ÿ&&+ÿÿ!ÿ(ÿ$"$ÿ
                                                    ÿ                                   ÿ
       ÿ                                    EXHIBIT A
                                                2
                                            EXHIBIT 3
                                               59
Case 1:20-ap-01028-MT       Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                  Desc
                            Main Document    Page 64 of 67                                      ÿ
                                                                                                ÿ
                                                                                                ÿ
                                                                                     123ÿ56789ÿ
       ÿ
            ÿÿÿÿÿÿÿ !"#ÿ$%&%&ÿ
            %'(ÿ)*ÿ!+#ÿ,$&-ÿÿ
            ÿ
       %&ÿ.ÿ/(ÿ!'-ÿÿ0ÿ,ÿ(*ÿ(ÿÿ12ÿÿ'(ÿ1ÿ''(ÿ(ÿ
            3ÿ(ÿ'ÿ(ÿÿ1(ÿÿÿÿ4+!ÿ,$5%(&%&-ÿÿ6ÿ
            3ÿ(ÿ'ÿ7ÿ8ÿ(ÿÿ7ÿ'ÿÿÿ1ÿ9ÿ)*ÿ!+#ÿ
            ,$-ÿ
       ÿ
  :;<ÿ =>?@ABCÿDEÿF>GCÿH?I;@EIABCIÿEBÿJEEKCB>DCÿ?LÿH?I;EMCBNOÿ
       ÿ
       %&ÿP(-ÿÿQÿRÿ1ÿ1'*ÿ7ÿÿÿ)*ÿÿÿÿÿÿ
            ÿ(ÿ72ÿ(ÿ'(*ÿ1ÿSÿÿ8ÿ(*ÿ'ÿ(ÿÿ!+#ÿ
            ,$5,T,ÿÿ!+#ÿUÿÿ((ÿ7ÿÿ-ÿ
       ÿ
       %&ÿVÿÿ#(-ÿÿ#ÿÿÿÿÿ(*ÿ1ÿ(ÿÿ8*2ÿÿ
            '(ÿ1ÿ1ÿÿ'ÿÿ)*ÿ'ÿÿ(ÿÿ(ÿÿÿ8ÿ(ÿ
            8*ÿ'-ÿÿWÿÿÿ')*ÿÿÿ18ÿ'(*ÿÿ((ÿÿ
            -ÿÿQÿ(ÿ)*ÿ(1ÿÿÿ'(ÿÿ)*ÿÿÿÿÿÿ
            (ÿ72ÿÿ''ÿ'(*ÿ1ÿ1ÿ7ÿÿ18ÿ'(*ÿ7ÿ,ÿ(*ÿ
            ÿ8ÿ'ÿÿ''ÿ'(*ÿÿ(ÿÿ9ÿÿ1ÿ(ÿ
            '*ÿÿ1ÿÿÿ8*ÿÿÿ)ÿ-ÿ
       ÿ
       %T&ÿV8ÿ#('-ÿÿWÿÿ'(ÿ(ÿ()ÿÿ8ÿÿ'2ÿÿ'(*ÿSÿ
            8*ÿ1ÿÿ(ÿ8ÿ(ÿÿÿ1ÿÿ7ÿ(ÿ7ÿ
            '(ÿ)*ÿÿ'(-ÿ
       ÿ
            %X&ÿ6ÿ'(ÿ1ÿ)ÿ(ÿÿ ÿ1ÿ(ÿ1ÿ*2ÿ
                  '((*ÿ(ÿ7ÿ'((*2ÿ(ÿ'ÿÿ(ÿ1(ÿÿ)ÿ
                  1ÿ(ÿÿ(ÿ(ÿÿÿ(ÿ'ÿ(ÿ(ÿÿ
                  (ÿ'(*ÿ(ÿÿ(ÿ-ÿ
            ÿ
            %+&ÿ6ÿ'(ÿ1ÿÿ1'*ÿÿÿÿÿÿ1ÿ(ÿ
                  ÿ8*ÿ9ÿ1ÿÿ)(ÿÿÿ'-ÿÿÿR(1'2ÿÿÿ
                  *ÿÿ(ÿ(7ÿÿ(ÿ(*ÿÿÿ2ÿÿ'(ÿ1ÿ
                  (2ÿ8)(12ÿ)ÿÿ(*ÿ(ÿÿ(*ÿÿ
                  (72ÿ7ÿ)*ÿ(ÿ'(*Yÿ2ÿ'((*ÿ(-ÿ
            ÿ
            %"&ÿWÿÿ()ÿÿÿ'(ÿÿ(ÿ((ÿÿ(ÿ'(*ÿÿ
                  '(ÿ)*ÿÿ''ÿ'(*2ÿÿÿ7ÿÿÿÿ
                  8*ÿ1-ÿ
       ÿ
       %U&ÿ"'(ÿÿ#(Zÿ/(-ÿÿ6ÿ(ÿÿ(*ÿ'(*ÿÿÿ'(ÿÿ
            ÿ'2ÿÿ(ÿÿ1ÿÿ'(2ÿÿÿ'8ÿÿ18ÿ'(*ÿÿ
            1(ÿ(*ÿÿ''(ÿÿ'(ÿ9ÿ)*ÿÿÿ7ÿ
            ,ÿ(*ÿÿÿ1ÿÿ'(ÿ7ÿÿÿÿ1'ÿÿ(2ÿ
            ÿÿ(ÿ([ÿ)*ÿ!+#ÿ,T,ÿ(ÿ4+!ÿ 5T-
       ÿ
       ÿ
                                                    ÿ                                      ÿ
       ÿ                                    EXHIBIT A
                                                3
                                            EXHIBIT 3
                                               60
Case 1:20-ap-01028-MT      Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15               Desc
                           Main Document    Page 65 of 67                                   ÿ
                                                                                            ÿ
                                                                                            ÿ
                                                                                123ÿ567897ÿ
       ÿ
       ÿÿÿÿÿ!ÿ"ÿ"#!$ÿ%&!$ÿÿ%ÿ#!$"'ÿ
            !ÿÿ"&ÿ%ÿ%'ÿÿ"&'ÿ(!)ÿ%ÿ#$!!ÿ$*+%ÿ,ÿ$!'ÿ
            %#ÿ#"*$ÿ*#ÿ-.ÿ/0ÿ%#ÿ/01ÿ
       ÿ
  123ÿ5678972ÿÿ34567893:ÿ376;<9=>5ÿ?ÿ39>9=>47=@ÿA414=B@ÿC=3ÿ67D495ÿ
       ÿ
  EFGÿ 3HIHJIKLJÿMNÿDOLPLQJRKJSÿDFOIN2ÿÿT)ÿ,&&(!ÿ#!$"'ÿ#"*$ÿ%#ÿ,ÿ,ÿ
       $!"ÿ),ÿ*$ÿÿ+ÿ,!&#ÿ(!)ÿ)ÿ"&Uÿ*!&ÿ)ÿ!$ÿ%ÿ"#!ÿ!ÿ()!")ÿ)ÿ
       #"*ÿÿ,ÿ,ÿ$!"ÿ!$ÿ!ÿ!$$*Vÿ
       ÿ
       ÿT%$"!$ÿ,ÿ#$!!$ÿ*ÿ%&ÿW%!%!Xÿ
       ÿT%$"!$ÿ,ÿ#$!!$ÿ*ÿ(!ÿY*$!$Xÿ
       0ÿZ %!$Xÿ
       1ÿ[$($ÿÿ+\"!$ÿÿ! %!$Xÿ
       ÿY*$$ÿ,ÿ)ÿ#*"!ÿ,ÿ#"*$ÿÿÿ!$"ÿ%!+&ÿ)!$Xÿ
       ]ÿ$$$ÿÿ+\"!$ÿÿY*$$ÿ,ÿ)ÿ#*"!ÿ,ÿ#"*$ÿÿÿ!$"ÿ
            %!+&ÿ)!$Xÿ
       /ÿY*$$ÿ,ÿ%#!$$!Xÿ
       ^ÿ$$$ÿÿ+\"!$ÿÿY*$$ÿ,ÿ%#!$$!Xÿ
       ÿ_!"$ÿ,ÿ`$!!aÿ*&$$ÿ,!&!ÿ!$ÿY*!#ÿ!ÿ#ÿÿ+%!ÿ!$$*%"ÿ,ÿ%ÿ
            $*+%ÿ!ÿ%)ÿ#!$!"Xÿ%#ÿ
       ÿb*+%ÿÿb*+%ÿ̀*"$ÿT"*ÿ
       ÿ
  EMGÿ DHOKLRÿLcÿ3HIHJIKLJÿcLOÿ3KdeLfHONÿ3LeQgHJId2ÿÿ`!$"'ÿ#"*$ÿ*$ÿ+ÿ)&#ÿ
       +'ÿ)ÿ%'ÿ,ÿ)ÿ*#!ÿ%'ÿ#!ÿ*$ÿ*$*%ÿÿ)!$ÿ*&ÿ,ÿ)ÿ
       !#ÿ$"!,!#ÿ!ÿÿ/+ÿ,ÿ)ÿ!ÿ,ÿW)!+!$aÿ*&$$ÿ)(!$ÿ
       ##ÿ+'ÿ)ÿ"*ÿ
  ÿ
  EeGÿ AKhKJSÿLcÿ3KdeLfHONÿ3LeQgHJId2ÿ
       ÿi)ÿY*!#ÿ!ÿ%ÿ"#!aÿ&'ÿ)%ÿ%ÿ,ÿ)ÿ#"*ÿ)%ÿ!$ÿ!ÿ!$$*ÿ
             *$ÿ+ÿ,!&#ÿ(!)ÿ)ÿ"*ÿ
       ÿi)ÿ,!&#aÿ#!$"'ÿ#"*$ÿ*$ÿ+ÿ$*+!#ÿ(!)ÿ%ÿ!"ÿ,ÿ,!&!ÿ)%ÿ
             !#!,!$ÿ)ÿ#%aÿ!aÿ%#ÿ&%"ÿ,ÿ)ÿ)%!ÿÿ!%&ÿ!ÿ()!")ÿ!ÿ!$ÿÿ+ÿ
             ,,#ÿ
       0ÿj!!%&ÿ#$!!ÿ%$"!$ÿ%ÿ%#ÿ%$ÿ!%&ÿW)!+!$ÿ%#ÿ*$ÿ+ÿ#&!#ÿ
            ÿ)ÿ\*#ÿ,ÿ*$ÿ%ÿ)ÿ)%!ÿÿ!%&ÿÿT)ÿ!!%&ÿ#$!!ÿ%$"!ÿ%#ÿ%ÿ
            "'ÿ*$ÿ+ÿ&##ÿ(!)ÿ)ÿ"&Uÿ*$*%ÿÿÿ/0+ÿÿ
  ÿ
  ERGÿ 6LPKHdÿLcÿ3KdeLfHONÿ3LeQgHJId2ÿ
       ÿk&$$ÿ%ÿ%&!"%+&ÿ"!ÿ#ÿ)(!$ÿ!#$aÿ%'ÿ!'ÿ%'ÿ+%!ÿ%ÿ
             "'ÿ,ÿ%'ÿ#!$"'ÿ#"*ÿ#$"!+#ÿ!ÿ$*+$"!ÿ%ÿ,ÿ)!$ÿ*&ÿ+'ÿ
             %U!ÿ%ÿ( !ÿY*$ÿ),ÿÿ)ÿ"&Uÿ%#ÿ%'!ÿ#*&!"%!ÿ"$$ÿ
       ÿ
       ÿ
                                                  ÿ                                    ÿ
       ÿ                                  EXHIBIT A
                                              4
                                          EXHIBIT 3
                                             61
            Case 1:20-ap-01028-MT                  Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                                      Desc
                                                   Main Document    Page 66 of 67



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
    LANDAU LAW LLP, 1880 Century Park East, Suite 1101, Los Angeles, CA 90067.

A true and correct copy of the foregoing document entitled (specify):
1. Complaint for Turnover; Avoidance and Recovery of Postpetition Transfers; and Breach of Fiduciary Duty;
Exhibits
2. Summons and Notice of Status Conference in Adversary Proceeding [LBR 7004-1]; and Judge Maureen Tighe’s
Status Conference Instructions
3. Plaintiff’s Notice of Required Compliance with FRBP 7026 and LBR 7026-1
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) March 9, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Michael Berger
9454 Wilshire Blvd., 6th Fl.
Beverly Hills, CA 90212


                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) , I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 9, 2020                             Vanessah Richmond                                  /s/ Vanessah Richmond
 Date                                      Printed Name                                       Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 1:20-ap-01028-MT                  Doc 3 Filed 03/09/20 Entered 03/09/20 17:02:15                                      Desc
                                                   Main Document    Page 67 of 67



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
    LANDAU LAW LLP, 1880 Century Park East, Suite 1101, Los Angeles, CA 90067.

A true and correct copy of the foregoing document entitled (specify): Summons Service Executed Re Service of:
1. Complaint for Turnover; Avoidance and Recovery of Postpetition Transfers; and Breach of Fiduciary Duty;
Exhibits
2. Summons and Notice of Status Conference in Adversary Proceeding [LBR 7004-1]; and Judge Maureen Tighe’s
Status Conference Instructions
3. Plaintiff’s Notice of Required Compliance with FRBP 7026 and LBR 7026-1
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 9, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below
    •   Amy L Goldman (TR) marisol.jaramillo@lewisbrisbois.com, AGoldman@iq7technology.com
    •   John P. Reitman jreitman@landaufirm.com,
        srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
    •   United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
                                                               Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) March 9, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Honorable Maureen Tighe                                         U.S. Trustee (SV)
United States Bankruptcy Court                                  915 Wilshire Blvd.
Central District of California                                  Suite 1850
Edward R. Roybal Federal Building and Courthouse                Los Angeles, CA 90017
21041 Burbank Blvd. Suite 324 / Courtroom 302
Woodland Hills, CA 91367

                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)           , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 9, 2020                             Vanessah Richmond                                  /s/ Vanessah Richmond
 Date                                      Printed Name                                       Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
